Brotees, O. J.
1. The accused was convicted of an assault with intent to murder. Upon the trial evidence was adduced which would have . authorized a finding that there was a mutual intent to fight on the part of the accused and the person alleged to have been assaulted by him, and that mutual blows were exchanged. The judge, therefore, even without a request, should have instructed the jury upon the law of voluntary manslaughter, and his failure so to charge requires another hearing of the case. See Pollard v. State, 124 Ga. 100 (1,2) (52 S. E. 149).
2. In view of the above-stated ruling, the other grounds of the motion for . a new trial are not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., coneur.